LEARNED HAND, District Judge
(after stating the facts as above). [1-3] I regard it as now settled in this circuit that under the ñfty-sixth rule a third person may not be brought in where the liability charged against him is not maritime in its nature. The Ada, 250 Fed. 194, 162 C. C. A. 330; Aktieselskabet Fido v Lloyd Braziliero, 283 Fed. 62; The Goyaz (D. C.) 281 Fed. 259. Nor is it possible to treat a contract of sale as maritime, even though its performance involves the carriage of the goods on the seas to the place of delivery. No shadow of authority is suggested for such a notion. Were it sound, this court must take jurisdiction of all contracts for the sale of exports from or imports into the port of New York, an obviously untenable position. In such matters the whole contract must be maritime in its character, and, when the performance is partly maritime and partly terrene, a court of admiralty will not assume jurisdiction over it, unless -the nonmaritime features be inconsiderable. The Pennsylvania, 154 Fed. 9, 83 C. C. A. 139 (C. C. A. 2) ; Plummer v. Webb, Fed. Cas. 11,233; The Ada, supra.
The cause of action on the contract of sale cannot, therefore,'be brought into this court, though the part actually involved be maritime if taken by itself.
Exception sustained; petition dismissed.